DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 4/29/19 in which claims 1-11 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0178085 to Sorensen.
a.	As per claim 1, Sorensen teaches a flow-line classifying device comprising: a memory; and at least one processor coupled to the memory, the processor performing operations, the operations comprising:  acquiring, for a plurality of targets, flow-line information representing a path where the target has moved in a certain space (See paragraph [0006 and 0007], tracking a shopper path)  and action information that is associated with the flow-line information (See paragraph [0036]) and represents an action of the target at a position included in the path (See paragraph [0010 and 0052]); classifying the acquired flow-line information, based on the action information associated with the flow-line information; and outputting the flow-line information classified (See paragraph [0022]).  

b.	As per claim 8, Sorensen teaches a flow-line classifying method comprising: acquiring, for a plurality of targets, flow-line information representing a path where the target has moved in a certain space (See paragraph [006 and 0007], tracking a shopper path)  and action information that is associated with the flow-line information (See paragraph [0010 and 0052]) and represents an action of the target at a position included in the path (See paragraph [0010 and 0052]); classifying the acquired flow-line information, based on the action information associated with the flow-line information; and outputting the classified flow-line information (See paragraph [0022]).  

c.	As per claim 10, Sorensen teaches a computer-readable non-transitory recording medium embodying a program, the program causing a computer to perform a method, the method comprising: acquiring, for a plurality of targets, flow-line information representing a path where the target has moved in a certain space (See paragraph [0006 and 0007]) and action information that is associated with the flow-line information and represents an action of the target at a position included in the path; classifying the acquired flow-line information, based on the action information associated with the flow-line information; and outputting the flow-line information classified by the classification processing (See paragraph [0022]).  

d.	As per claims 2, 9 and 11, Sorensen teaches the claimed invention as described above.  Furthermore, Sorensen teaches wherein the action information is specified by executing comparison with a predetermined pattern (See paragraph [0042 and 0045]).  

e.	As per claim 3, Sorensen teaches the claimed invention as described above.  Furthermore, Sorensen teaches wherein the operations further comprises classifying, based on the specified action information, the flow-line information associated with the action information (See paragraph [0022 and 0054], Data analyzer 16 is further configured to create a data compilation 26, or report 26, of these behaviors, based upon the path data and purchase data, such as reports).  

f.	As per claim 4, Sorensen teaches the claimed invention as described above.  Furthermore, Sorensen teaches the operations further comprises classifying, based on a number of times of an action of the predetermined pattern included in the action information, the flow-line information associated with the action information (See paragraph [0033 and 0046]).  

g.	As per claim 5, Sorensen teaches the claimed invention as described above.  Furthermore, Sorensen teaches the predetermined pattern is different according to the space (See paragraph [0042]).  

h.	As per claim 6, Sorensen teaches the claimed invention as described above.  Furthermore, Sorensen teaches the operations further comprises classifying the flow-line information, based on a combination of the action information and a path or a position included in the flow-line information associated with the action information (See paragraph [0022 and 0036]).  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0178085 to Sorensen in view of U.S. Patent No.8009863 to Sharma et al.

a.	As per claim 7, Sorensen teaches the claimed invention as described above.  Furthermore, Sorensen fails to teach wherein the operations further comprises acquiring the flow-line information and the action information associated with the flow-line information from a video acquired by an image capture device.  
	Sharma et al teaches wherein the operations further comprises acquiring the flow-line information and the action information associated with the flow-line information from a video acquired by an image capture device  (See col.3, lines 18-50).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Sharma et al in the claimed invention of Sorensen in order to  analyze the behavior of a person and a plurality of persons in a physical space based on measurement of the trip of the person and the plurality of persons on input images (See col. 1, lines 8-20)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,134049 to Koch et al teaches customer service based upon in-store field-of-view and analytics.
U.S. Publication No. 2017/0308911 to Barham et al in teaches a shopping cart tracking system and method for analyzing shopping behaviors.
U.S. Publication No. 2013/0293355 to Christopher teaches system and method for tracking shopping behavior.
U.S. Publication No. 2009/0306893 to Liley information processing system for a store providing consumer specific advertisement features and related methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444